COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Glenn Herbert Johnson v. Harris County, Harris County Education
                         Department, Harris County Flood Control District, Harris County
                         Hospital District, Port of Houston Authority of Harris County,
                         Houston Independent School District, Houston Community College,
                         Harris County Education District

Appellate case number:   01-14-00383-CV

Trial court case number: 2013-08713

Trial court:             190th District Court of Harris County

       On June 4, 2014, Glen Herbert Johnson filed a motion to extend time to file affidavit of
indigence. The motion is GRANTED. The affidavit, if any, is due on July 2, 2014.
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: June 12, 2014